DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 30-32, 34, 36 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spring (U.S. 5,184,504 A) in view of Russell (U.S. 5,265,976 A).
With regard to claim 30, Spring discloses a method of covering a storage tank, comprising: attaching a hydrocarbon-resistant liner to a storage tank (26, Fig. 1), where the liner covers a bottom and one or more side walls of the tank (Fig. 1), the one or more side walls being perpendicular to the bottom (Fig.1) and comprising one or more of concrete, fiberglass, and steel (C7:L6-7), and the liner extending to at least a top of the one or more side walls of the tank (Fig. 1); and attaching a hydrocarbon-resistant geomembrane to the tank (26 is a geomembrane; C7:L62-63) and because it is separated at cover 41 to seal 60, Fig. 1 it can be considered a different part from the liner 26; it would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the construction of the liner as taught by 

    PNG
    media_image1.png
    451
    740
    media_image1.png
    Greyscale

With regard to claims 31 and 32, Spring in view of Russell as applied in claim 30 above discloses the claimed method discloses wherein the liner and geomembrane are flexible (the material used is polyvinyl chloride which is widely known as being used as a flexible material).
With regard to claim 34, Spring-Russell as applied in claim 32 above discloses the claimed method.
Russell teaches a method comprising: attaching at least one float to a hydrocarbon-resistant membrane (2, Fig. 2; C2:L32-35); and positioning at least one weight on the hydrocarbon-resistant membrane (3, Fig. 2; C2:L50-52). 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching the floats and weights attached to the hydro-resistant membrane as taught by Russell to modify the method of Spring-Russell in order to provide stability to the cover (C2:L67-68).
With regard to claim 36, Spring-Russell as applied in claim 34 above discloses the claimed method.
Further, Russell teaches wherein the attaching of at least float compromises attaching floats to the hydrocarbon-resistant geomembrane (C2:L39-40).  
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of attaching the floats to the geomembrane as taught by 
With regard to claim 38, Spring-Russell as applied in claim 36 above discloses the claimed method.
Further, Russell teaches wherein the floats are attached to a bottom surface of the hydrocarbon-resistant geomembrane (2, Fig. 2).  
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the floats on the bottom surface of the geomembrane as taught by Russell to modify the method of Spring-Russell in order to protect the floats from being inadvertently deflated.
With regard to claim 39, Spring-Russell as applied in claim 36 above discloses the claimed method.  
Further, Russell teaches wherein the positioning of at least one weight compromises positioning weights on the hydrocarbon-resistant geomembrane (Russell; C2:L60-63).  
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the one weight that comprises weights on the hydro-carbon resistant geomembrane as taught by Russell to modify the method of Spring-Russell in order to resist movement of the cover across the lagoon (C3:L3-4).
With regard to claim 40, Spring-Russell as applied in claim 36 above discloses the claimed method.  

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the one weight that comprises weights on the hydro-carbon resistant geomembrane as taught by Russell to modify the method of Spring-Russell in order to act as a rigidifying means (C3:L8).

Claim 37 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Spring in view of Russell as applied in claim 36 above in further view of MacQueen (U.S. 2008/0314901 A1)
With regard to claim 37, Spring-Russell as applied in claim 36 above discloses the claimed method.
Spring-Russell does not disclose wherein the floats are attached to a top surface of the hydrocarbon-resistant geomembrane.
MacQueen teaches a method of a floating cover (¶ 14) wherein the floats are attached to a top surface of a hydrocarbon-resistant geomembrane (138, Fig. 8, the float is in a pouch, 130, Fig. 8, like the floats of the present invention).  
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the floats on the top surface of the geomembrane as taught by MacQueen to modify the method of Spring-Russell in order to capture and utilize any trapped methane gas (¶ 02).

Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive. 
Russell has been used as a reference to show that large geomembranes such as the one disclosed in Spring can be assembled in separate pieces, making the geomembrane and liner two different pieces, therefore the arguments presented in Ex parte Brunk, Appeal No. 2008-2679, slip op. at 14 (BPAI April 15, 2009) (non-binding) and Ex parte Ando, Appeal No. 1998-0647, slip op. at 4 (BPAI July 26, 2000) (non-binding) are no longer relevant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 AM – 7 PM, M-F, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, King Chu can be reached at (571) 270-7428 or the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are 
It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or prior art(s) listed by the Examiner in PTO-892.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/
Examiner, Art Unit 3788
/King M Chu/           Primary Examiner, Art Unit 3735